PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/832,205
Filing Date: 27 Mar 2020
Appellant(s): Zhang et al.



__________________
Patrick L. Miller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Bono (USPAP 2016/0102581) in view of Mitchell (USPN 3,791,682), Bryne (USPAP 2015/0377318) and Anderson et al (USPN 3,418,485)
Del Bono discloses a power drive system (as claimed in claim 1) for a fracturing pump (note: the pump being a fracturing pump is considered to be an intended use of the pump and not a structural limitation of the pump; this limitation will broadly be considered to be a pump), comprising: 
a turbine engine (gas turbine engine 3), 
an exhaust system (exhaust 21, which as shown in Figs. 4, 6 and 7 is broadly considered a duct), 
a pump 5 (see [0015]), and 
a reduction gearbox 7 (note [0032] at least describes the device may be a parallel gearbox and also describes it may be a speed reducer depending upon the load required speed) having a reduction gearbox housing (clearly shown), 
wherein one end of the turbine engine 3 is connected to the pump 5 via the reduction gearbox 7 (see Fig. 3),

wherein the turbine engine is directly connected to an input end of the reduction gearbox (the gas turbine 3 is directly connected to the gearbox through the gas turbine shaft 9),  
wherein an input speed of the reduction gearbox matches an output speed of the turbine engine, and an input torque of the reduction gearbox matches an output torque of the turbine engine (these conditions are inherent since as shown the gas turbine shaft 9 is directly connect to the reduction gearbox).
Del Bono does not disclose that the turbine engine is connected to the exhaust system at one end and to the pump, via the gearbox, at the other end of the turbine engine. Del Bono also does not teach that the exhaust system is comprised of an exhaust duct and an exhaust silencer (claim 4). Del Bono also does not disclose that the turbine engine housing is directly connected to and in direct physical with the reduction gearbox housing, and wherein the reduction gearbox housing is directly connected to and in direct physical contact with the pump housing. 
Mitchell discloses a gas turbine engine 12 driving a load 14 through a gearbox 16. The gas turbine engine has an exhaust duct 15 at one end of the turbine engine opposite from the reduction gearbox; and an intake 13 at an opposite end of the turbine engine 12. Mitchell also discloses the use of a silencer 46 connected to the exhaust duct. Further, as shown throughout the figures and embodiments, Mitchell teaches of an outer housing 22 which surrounds the drive system and keeps the shafts and other Bryne discloses a fracturing pump 101 having a pump housing 104 and a gearbox having a gearbox housing 110, 108 where the gearbox housing and the fracturing pump housing are directly connected. Anderson et al teaches of a system having a gas turbine 33 driving a load (a generator) through a reduction gearbox 53. As shown in the annotation below (which is a blown up version of the previously annotated drawing included in the Final Rejection of July 9, 2021) Anderson teaches the gas turbine housing is directly connected to the reduction gearbox housing. 

    PNG
    media_image2.png
    509
    592
    media_image2.png
    Greyscale

it would have been obvious to one of ordinary skill in the art to orient the exhaust duct of Del Bono at the opposite end from the gearbox as taught by Mitchell as a well-known alternative arrangement which allows the larger silencer and exhaust structure to be located away from the coupling location to the gearbox, making access to the shaft coupling between the turbine engine and the gearbox simpler for maintenance. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations. Further, it would have been obvious to one of ordinary skill in the housing to provide a fracturing pump housing and a gas turbine housing that are each directly connected to the gearbox housing, as taught by Bryne and Anderson et al, in order to protect the moving parts of the drivetrain from the elements and also to protect the operators of the system from the moving elements and possible harm.
With regards to claim 11 it is noted that this independent claim is a method claim where the method steps are the providing of the elements set forth in claim 1. As described above the obvious combination of the references provides the elements as claimed.

With regards to claim 3 in Del Bono the pump 5, gearbox 7, turbine engine 3 and exhaust system 21 are all arranged in a single-file line (see Figs. 3 and 4; this was noted in the Final Rejection at page 6 lines 15 and 16). The examiner notes that 
With regards to claim 8 this independent claim is the combination of independent claim 1 and dependent claim 3 with the additional limitation that the “reduction gearbox is between the turbine engine and the” pump. Del Bono in view of Mitchell, Bryne and Anderson et al teach this material as set forth above with Del Bono specifically teaching the reduction gearbox being between the turbine engine and the pump as shown in Figs. 3 and 4. 
	
	With regards to claims 4 and 5, as noted above, Mitchel discloses that the “gas turbine engine has an exhaust duct 15 at one end of the turbine engine and an intake 13 at an opposite end of the turbine engine 12. Mitchell also discloses the use of a silencer 46 connected to the exhaust duct.” At the time of the effective fling date of the instant application it would have been obvious to provide a silencer as taught by Mitchell in order to prevent noise pollution for users/operators of the driven device.

Claims 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Bono in view of Mitchell, Bryne and Anderson et al as applied to claims 1, 8 and 11 above, and further in view of Morris et al (USPAP 2017/0104389).
	As set forth above Del Bono in view of Mitchell, Bryne and Anderson et al disclose the invention substantially as claimed but does not disclose that the fuel of the engine is natural gas, i.e. the gas turbine is using natural gas 100%. Morris et al teach of a gas turbine engine 407 driving a load which operates on natural gas as a fuel (see [0054]). At the time of the effective filing date of the application it would have been obvious to operate the Del Bono gas turbine using natural gas as the fuel source, as taught by Morris et al, since natural gas is a well-known and relatively cheap fuel for gas turbine engines.

(2) Response to Argument
In Section IV, Part A, the Appellant argues that Del Bono fails to disclose a fracturing pump and “is not properly modifiable by any of the other applied references in an effort to cure this deficiency”.  Appellant asserts that the claims recite a fracturing pump having a fracturing pump housing “where the fracturing pump has a specific configuration and connections” and reproduces Fig. 1 of the application at the top of page 10 of Section IV. The Appellant then asserts at the top of page 11 lines 1-3 that even if Del Bono’s load 5 “can somehow be a pump” it cannot be interpreted as a fracturing pump.
The Examiner respectfully disagrees with the Appellant’s characterization of the claimed pump as being a detailed pump having specific structural configurations. The Appellant is correct that the claims set forth “a fracturing pump having a fracturing pump housing”, but those are the only limitations set forth with regards to the pump in the claims. There is no “specific configuration” of the pump as argued by the Appellant.   The only other structural limitation set forth in the claims is the connection of the pump to the gearbox, i.e. “the fracturing pump is directly connected to and in direct physical contact with the gearbox”.  
The Examiner notes that “fracturing” is an oil field operation of the pump, i.e. an intended use of the pump. This position that “fracturing” was an intended use of the may need to be variable” at page 11 line 12). It is important to recognize that NONE of these limitations are actually presented in the claims and thus do not limit the claimed invention. The Appellant making references to possible capabilities of the pump throughout Section IV and vaguely suggesting structure for the pump, such as by providing and referencing the reproduced Fig. 1 of the application, does not somehow provide a structural limitation to the claimed pump. The claims only set forth a pump, with the pump having an intended use of fracturing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the supposed “specific configurations” of the pump) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to the limitation “fracturing” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

a pump or an electric generator”. Thus the Appellant answers his own question.
The Appellant goes on at page 11 lines 7-20 to again ignore that Del Bono specifically sets forth (see [0002] – [0006]) that it’s disclosure is applicable to turbine engine driven pumps in heavy duty oil field applications to make an argument that Del Bono is Non-Analogous Art. Instead the Appellant argues that Del Bono is only applicable to the drive of compressors and generators and is really directed to the support of such devices .The Examiner respectfully disagrees.  
The Examiner asserts that a person of ordinary skill in the art is a highly skilled person understanding the use of gas turbine drivelines, including transmissions, to drive heavy duty and various loads such as compressors, pumps and generators, as specifically noted in Del Bono. These systems are often used in the harsh environment of an oil field or platform and often need to be mounted on transports to be able to get the system to the production cite. Thus the highly skilled person of ordinary skill in the art would learn and understand much more from the Del Bono reference than it’s teachings regarding a support. This person would further understand Del Bono to be directed to the gas turbine drive of heavy duty oil field equipment such as pumps, via a gearbox/transmission and clearly would have found the reference to be analogous prior art. The Examiner further notes that it has been held that a prior art reference must In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as argued above a person of ordinary skill would understand Del Bono to be reasonably pertinent and within the field of endeavor of the Appellant’s claimed invention.
Lastly, in the paragraph spanning pages 11 and 12 the Appellant argues that the Office Action’s attempts to cure Del Bono’s deficiencies with the modifying references to address the pump being used in a fracturing operation were insufficient. The Examiner responds by noting that there were no attempts in any of the Office Actions to address the intended use of the pump by utilizing the teachings of the modifying references. The Examiner has specifically addressed this limitation as an intended use at the beginning of the rejections under 35 USC 103 of claims 1, 8 and 11 throughout prosecution (see the Final Rejection of July 9, 2021 at page 4 lines 1-3, for example) and, once again, does not find the intended use of the pump, i.e. fracturing, to be limiting upon the claimed invention.

	In Section IV, Part B, the Appellant argues that Bryne and Anderson et al are not properly combinable with Del Bono. From Pages 12 through 15 the Appellant provides a discussion/summary of parts of the disclosures in each of the Del Bono, Bryne and Anderson et al references. The Appellant then asserts at pages 15 and 16 that modifying Del Bono by Bryne and/or Anderson et al “would render Del Bono unsatisfactory for an intended purpose thereof, require substantial reconstruction and 
	On pages 15 and 16 the Appellant presents a number of assertions and hypothesis about why Del Bono cannot be modified mostly focused on what the Appellant asserts are the problem of high temperatures at the exhaust side of a gas turbine and the relative proximity of the ducts shafts and gearbox. The Appellant’s arguments are not found persuasive for a number of reasons. First, the Appellant makes these assertions without providing any basis in the references themselves to the issues argued by the Appellant actually being problems that are recognized or particularly addressed. Therefore these arguments are considered just assertions by the applicant. It is noted that gas turbine engines commonly have at least one shaft which runs the length of the turbine engine including through the zone of combustion which is much hotter than the exhaust area. Persons of ordinary skill in the turbine engine art highly skilled and are well aware of how to design and select materials which operate in this high temperature environment. Second, the Appellant ignores the fact that once modified as suggested in the rejection the exhaust duct is not at this location anymore. In Section IV Part B the Appellant has ignored that Del Bono is also being modified by Mitchell to have the suction adjacent to the reduction gearbox and the exhaust on the opposite end of the gas turbine. Thus the problems the Appellant notes would never occur! Because the exhaust duct is located away from the gearbox by the modification of Mitchell. Third, the Appellant’s own invention has suction duct structure located between the turbine engine and the reduction gearbox housing. While the Appellant’s disclosure provides no mention of the suction to the turbine engine it does specifically 

    PNG
    media_image3.png
    382
    753
    media_image3.png
    Greyscale


Fourth, and most importantly, the claims make no mention of shafts, how the shafts/power transmission interact with the ducts (whether suction or exhaust) or how the structures inside the housings are actually constructed. The claims only set forth that the reduction gearbox has a housing which is directly connected to and in physical contact with the pump housing (which Bryne clearly teaches) and that the gas turbine has a housing which is directly connected to and in physical contact with the reduction gearbox housing (which Anderson et al clearly teach). The only other claimed feature is that “an input speed of the reduction gearbox matches an output speed of the turbine engine, and an input torque of the reduction gearbox matches an output torque of the turbine engine” and this is clearly taught by the Del Bono reference (as well as Anderson et al for that matter).  Fifth, and lastly, the Appellant provides no teaching or disclosure of the structure inside the various housings that would accomplish the desired results which the Appellant argues are important. Thus Appellant has not taught how to accomplish the desired effects (such as at Section IV page 8 where lines 21 through 23 set forth that “a transmission shaft or a coupling is omitted, greatly shortening the total length of the power drive system for the fracturing pump”). The examiner again notes that the structure inside the housings has not been disclosed, shown or described in any detailed fashion in the instant application. The only claimed elements are the housings contacting one another. The examiner notes that the main function of a housing is to cover or surround the elements inside of the housing. If the Appellant’s gas turbine housing is somehow able to make the whole power drivetrain shorter in some way the Appellant’s disclosure has not presented any teaching or description of how it might do this. 
The examiner also notes that the modifications presented in the rejections do not change a principle of operation or require substantial reconstruction and redesign. Whether the gas turbine power output/shaft extends from the suction side or the exhaust side of the turbine engine does not change the principle of operation. The gas 
With regards to the argument that the proposed combination of the references would require substantial reconstruction of Del Bono this is not found persuasive. As noted earlier, the person of ordinary skill in the turbine engine driven pump art is a highly skilled individual and would be well versed in selecting the correct material and proper constructions whether designing the turbine engine shaft to connect to the reduction gearbox through the suction end of the turbine engine or through the exhaust end of the gas turbine engine. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For at least these reasons the Appellant’s arguments in Section IV, Part B are not found persuasive.

In Section IV, Part C, the Appellant argues that Del Bono is not properly modifiable to achieve the Appellant’s claimed exhaust system. 
From pages 21 through 24 the Appellant provides a discussion/summary of select portions of the disclosures in each of the Del Bono and Mitchell references. The Appellant finds it notable that the exhaust ducts of the Mitchell and the Del Bono references are arranged opposite to one another. The Appellant’s discussion completely omits a discussion of how the torque is transferred from the gas turbine to the reduction 

    PNG
    media_image4.png
    168
    562
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    453
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    155
    501
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    316
    501
    media_image7.png
    Greyscale

Thus as shown in the references above (and multiple other of the references cited by the examiner on PTO-892s throughout prosecution) there are two common and well-known choices for how to transfer the torque from the gas turbine engine to the driven member.  The above detailed teachings from the references clearly show that the Applicant’s argument that arranging the drive shaft/connection through the suction/intake opening of the gas turbine and thus placing the exhaust duct at the other end of the gas turbine engine is not well known, would not reasonably be expected to be successful, would change the principle of operation or require substantial reconstruction and redesign.  A brief look at the Mitchell and Anderson et al annotated figures above shows that locating the drive arrangement to have the exhaust duct at the 
In response to the argument spanning pages 20 and 21 regarding the Appellant disputing that the rearranging of the parts to place the exhaust duct at the opposite end of the gas turbine from the reduction gearbox and that somehow this involves more than routine skill in the art the Examiner respectfully disagrees. Once again the claimed invention is preliminarily directed to how to connect the various housing elements together while locating the exhaust duct at the opposite end of the gas turbine from the reduction gearbox housing. Further, with regards to the argument that the combination 

In Section IV, Part D, the Appellant argues that the Office Action fails to address “single-file line” and that Del Bono is not modifiable to achieve this feature. 
First, in response to the Appellant’s argument that the “single-file line” limitation was not addressed in the Final Office action the examiner strongly disagrees. Throughout prosecution the elements being arranged in a line has been specifically 
The Appellant was correct in noting that claims 3, 4 and 5 recite that the pump, the reduction gearbox, the turbine engine and the exhaust duct are all located in a single-file line with claim 5 adding that the exhaust silencer is located in the single-file line; as the Appellant also noted claim 8 adds the limitation of an order of the elements with the reduction gearbox being located between the turbine engine and the pump. In the Non-Final Rejection of April 14, 2021, the Examiner specifically noted these elements being located in a line in the rejection of claims 3-5 and additionally provided an annotated Fig. 4 of Del Bono showing the elements in a line and the pump, reduction gearbox and turbine engine having the order as claimed (The annotated Fig. 4 of Del Bono from the April 14, 2021 Non-Final Rejection on page 8 is provided below): 

    PNG
    media_image8.png
    229
    811
    media_image8.png
    Greyscale

It is again noted that the Meriam-Webster Dictionary defines “single file” as “a line of people, animals, or things arranged one behind another”; this definition does not have an order requirement. Thus claims 3 and 8 are taught by Del Bono alone while claims 4 and 5 add the exhaust silencer to the single-file line (the examiner also notes 
In response to the Appellant’s cursory statements that the modifications of Del Bono are untenable for the intended purpose, require substantial reconstruction, would not have a reasonable expectation of success and would change the principle of operation of Del Bono; these arguments are each addressed in the above remarks and are repeated here.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 23, line 6 after the annotated figures), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:


/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.